DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the silicon substrate comprises a textured silicon wafer or either n-type of p-type” it is unclear if the substrate is textured and n-type or the substrate is textured and p-type, or the substrate is required to be either textured, n-type or p-type. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 4-6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US 4,507,181) in view of Clevenger (US 2011/0100453 A1) in view of Fisher (US 2013/0014812 A1) in view of Moustafa (Electrodeposition of aluminum in different air and water stable ionic liquids) in view of Lopatin (US 2008/0128268 A1) in view of Hoshi (US 2009/0301886 A1) in view of Henuset (US 2004/0173468 A1) and in further view of Chen (US 2015/0101935 A1).
Regarding claims 1-3, Nath discloses a method for electroplating aluminum onto silicon for forming a solar cell (see Abstract and Fig. 3), comprising:
	depositing aluminum onto a first side of the silicon substrate having n-type silicon (see Fig. 3, layer 36, n-type silicon, and claim 4, electroplated metal can include aluminum).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contact material of Nath so that it is aluminum because Nath discloses it as an being one of the materials that is able to be electroplated and Kessler discloses that is an appropriate n-type contact material.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	However, Nath does not disclose all of the details of forming the aluminum plating layer or that the aluminum plating layer which forms the contact is formed on a seed layer which comprises depositing at least one of nickel or titanium onto a first side of the silicon substrate via a galvanostatic electroplating process forming a first layer of nickel or titanium, wherein the first layer of nickel or titanium has a thickness of between about 50 nanometers and about 500 nanometers.
Clevenger discloses a Ni seed layer on a side of a silicon solar cell that is electroplated before a contact material layer is electroplated ([0053][0052]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nath by electroplating a Ni seed layer between the electroplated contact layer and silicon substrate as disclosed by Clevenger because as disclosed by Lopatin it is an appropriate seed material for an aluminum contact and can serve to improve adhesion of the aluminum contact layer and further will promote growth of the aluminum contact layer.
However, modified Nath does not disclose that the process is galvanostatic.
Fisher discloses that metals can be deposited through a galvanostatic electroplating ([0047]).
Furthermore, electrodeposition of metals is done using either potentiostatic and galvanostatic techniques.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the electroplating technique of modified Nath for depositing the Ni layer by using a galvanostatic technique as disclosed by Fisher to deposit the seed layer because Fisher discloses it’s an appropriate electroplating technique to deposit a metal layer and furthermore it is only one of two choices for depositing the metal Ni layer using an electroplating method.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges for the seed layer as In re Malagari, 182 USPQ 549.
However, Nath does not disclose all of the details of forming the aluminum plating layer.
	Fisher discloses a method of electroplating aluminum onto silicon ([0034], Fig. 4 18 and 10A):
	prebaking an ionic liquid comprising aluminum chloride ([0039][0042][0044]) and an organic halide (RX, 1-ethyl-3-methylimadozoline [0042]), pre-baking a liquid (liquid is kept in a bath for an amount of time) between 100 to 200 degrees Celsius ([0046]);
	cleaning a silicon substrate with hydrogen fluoride [0034];
	depositing aluminum on a first side of a silicon substrate ([0052]) via a galvanostatic electroplating process ([0047] can be a single waveform and therefore is galvanostatic) incorporating the ionic liquid; and
	cleaning the silicon substrate with alcohol and deionized water ([0052]).
	It would have been obvious to modify the method of plating the aluminum contact layer of modified Nath by using the method as disclosed above by Fisher because one of ordinary skill would have been able to carry out such a procedure to form an aluminum contact, and the results would have been reasonably predictable.
	However, Fisher does not disclose that the pre-baking occurs for an amount of time between 30 to 90 minutes. 
	Moustafa discloses that to drive out moisture from ionic liquids the bath should be heated for a period of time but care should be taken with time and temperature so as not decompose the ionic liquid (last paragraph pg. 6 first paragraph pg. 7).

	However, modified Nath does not disclose that the molar ratio of AlCl3: organic halide (ionic liquid) is 3:2. 
	Fisher discloses the ionic liquid is present in the electroplating bath in an amount from 5 g/L to 5000 g/L ([0043]) and the aluminum salts are included in the electroplating bath such that aluminum ions range in concentrations from 0.01 g/L to 200 g/L.
	The amount of aluminum salts in the electrodeposition bath will affect the cost and the time of required for deposition of the metal electrode. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the molar ratio of AlCl3: organic halide in modified Nath to be within the claimed range because as disclosed by Fisher the amounts can be varied and furthermore one would one to optimize and cost, quality of aluminum film deposited and also the time of processing.
	In addition, Fisher discloses plating temperatures can be altered depending on the metal to be plated ([0046]).
	However, Fisher does not disclose a plating temperature of 111°C-150°C.
Lopatin discloses that the temperature of deposition of the metal effects both the deposition rate of the metal, the evaporation rate and also precipitate formation in the bath which can degrade film quality ([0078]).
oC (pgs. 64-65) and on Au substrates at temperatures of 50, 100 and 150oC (pg. 62) and further discloses that the size of the crystallites within the aluminum film are dependent on the deposition temperature (pg. 66).
Hoshi discloses that aluminum plating baths can be kept at a temperature of 60 °C to 140°C during deposition [0021] and the hardness can be controlled by adjusting the temperature which also effects impurity concentration and crystalline growth ([0075][0076]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deposition temperature of modified Nath to be within the overlapping portions of the range claimed and that the range disclosed by Hoshi because it will allow for an optimal deposition rate while maintaining film quality since as disclosed by Lopatin, Moustafa and Hoshi one would want to optimize the temperature of deposition because it effects film quality.
	“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the In re Malagari, 182 USPQ 549.
	However, modified Nath does not disclose the annealing temperature of the electroplated Al contact on the n-type layer.
	Lopatin discloses a patterned aluminum electrode (See 325 and 322) can be formed on a silicon solar cell (see Fig. 3A-3F [0055]-[0066], [0053]-electroplated portions of can contain Aluminum) and can be electroplated ([0060]).
	Lopatin discloses that an annealing process is performed on the contact at a suitable temperature to produce a low resistance contact ([0010]).
	Lopatin discloses that interconnects formed this way have low resistance and high reliability ([0053]) and that the electrode is fired at a temperature between 200-450°C ([0109]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aluminum contacts of modified Nath by using the annealing method as described by Lopatin because aluminum electrodes annealed this way have low resistance and high reliability.
	However, modified Nath does not disclose that the ionic liquid is stored in a dry nitrogen glove box.
	Moustafa discloses that the ionic liquid is stored in a dry argon glove box (pg. 37, first paragraph).
	Henuset discloses that a glove box used to store an electroplating solution is filled with an inert gas which can be nitrogen ([0027]).

	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Ar inert gas of modified Nath with the nitrogen inert gas as disclosed by Henuset because both gases are inert and appropriate for storing an ionic liquid in this type of environment in a glove box.
	However, modified Nath does not disclose that the ionic liquid can be recycled to repeat the process on a second silicon substrate.
	Chen discloses that removing contaminants allows for the recycling of the aluminum electroplating solution which helps to repeat the plating process at a lowered cost ([0025][0026]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Nath by removing the contaminants in the electroplating bath as disclosed by Chen because Chen discloses that this will allow for the electroplating process to be repeated again using the recycled ionic liquid which lowers the overall cost of the process.
	Regarding claim 4, modified Nath discloses all of the claim limitations as set forth above.
	In addition, Nath discloses a 2-electrode cell (see Fig. 3, 48 and 34).
	Regarding claims 5 and 6, modified Nath discloses all of the claim limitations as set forth above.

	Moustafa discloses that a three electrode deposition bath can be used with the substrate to be deposited on which functions as a counter electrode and two aluminum wires which function as a working electrode and a reference electrode (see Fig. 3.3 pg. 40, section 3.5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electroplating deposition method of modified Nath by using the method as disclosed by Moustafa because it is alternate electroplating method of aluminum and one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
	Regarding claim 15, modified Nath discloses all of the claim limitations as set forth above.
	In addition, Nath discloses that the silicon substrate can be n-type but does not disclose that it is textured.
	Fisher discloses that silicon substrate for solar cell usage can be textured to increase light absorption ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to texture the surface of the silicon substrate of Nath as disclosed by Fisher because it will allow for increased light absorption.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US 4,507,181) in view of Clevenger (US 2011/0100453 A1) in view of Fisher (US 2013/0014812 A1) in view of Moustafa (Electrodeposition of aluminum in different air and water stable ionic liquids) in view of Lopatin (US 2008/0128268 A1) in view of Hoshi (US 2009/0301886 A1) in view of Henuset (US 2004/0173468 A1) and in further view of Chen (US 2015/0101935 A1) as applied to claims 1-3, 4-6, and 15 above and in further view of Yelundur (US US-20130247981A1).
Regarding claim 16, modified Nath discloses all of the claim limitations as set forth above.
However, Nath does not disclose the resistivity of the substrate.
Yelundar discloses that a silicon substrate used as a substrate for a solar cell can a resistivity ranging from 0.1 to 100 Ohm-cm ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges, including the range of the resistivity as disclosed by Yelundar for the silicon substrate of modified Nath, disclosed by Yelundar because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US 4,507,181) in view of Clevenger (US 2011/0100453 A1) in view of Fisher (US 2013/0014812 A1) in view of Moustafa (Electrodeposition of aluminum in different air and water stable ionic liquids) in view of Lopatin (US 2008/0128268 A1) in view of Hoshi (US 2009/0301886 A1) in view of Henuset (US 2004/0173468 A1) and in further view of Chen (US 2015/0101935 A1) as applied to claims 1-3, 4-6, and 15 above and in further view of Kian (US 2014/0166098 A1) in view of Edlund (US 4,126,522).
Regarding claims 17, modified Nath discloses all of the claim limitations as set forth above.
However, modified Nath does not disclose wherein the method further comprises: cleaning the first and second aluminum wires with 37% hydrochloric acid; and rinsing the first and second aluminum wires with deionized water, wherein the first and second aluminum wires are of at least 99.99% purity.
Kian discloses that aluminum contacts formed by electroplating can be cleaned using a hydrochloric acid solution ([0034]) to remove the oxide coating.
The strength of the solution will determine the time and cost of the cleaning process.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of forming the electroplated aluminum contacts on a silicon substrate of modified Nath by cleaning the aluminum contacts with a hydrochloric solution where the percentage of hydrochloric acid is within the range claimed to optimize the removal of the oxide coating with respect to time and cost.
Edlund discloses after cleaning a plated aluminum coating it can be further washed with water to remove any of the remaining acid (C3/L5-7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of cleaning the aluminum electrode after rinsing with hydrochloric acid by further rinsing in water, including deionized water since it is a limited choice for rinsing water solutions in a laboratory to remove contaminants, because Edler discloses rinsing with water removes any of the remaining acid.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US 4,507,181) in view of Clevenger (US 2011/0100453 A1) in view of Fisher (US 2013/0014812 A1) in view of Moustafa (Electrodeposition of aluminum in different air and water stable ionic liquids) in view of Lopatin (US 2008/0128268 A1) in view of Hoshi (US 2009/0301886 A1) in view of Henuset (US 2004/0173498 A1) and in further view of Chen (US 2015/0101935 A1) as applied to claims 1-3, 4-6, and 15 above and in further view of Kessler (High-Efficiency Back-Junction Silicon Solar Cell With An In-Line Evaporated Aluminum Front Grid).
	Regarding claim 18, modified Nath discloses all of the claim limitation as set forth above.
	In addition, Nath discloses that back side electrode can be formed of aluminum but fails to discloses that is formed in the exact same method as the front side electrode. 
	Kessler discloses front and back side aluminum electrodes which are patterned and formed in substantially the same manner ( see solar cell processing and design section, notably pg. 4). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of forming the backside electrode of modified Nath by forming it in the same manner as the front side electrode because ad disclosed by Kessler front and back side electrode can be formed in the same, one electrode being formed subsequently after another.
Response to Arguments
Applicant argues that Nath, as modified by Fisher and Moustafa, does not disclose that the molar ratio of aluminum chloride to organic halide is 3:2.
Examiner notes that Fisher discloses the ionic liquid is present in the electroplating bath in an amount from 5 g/L to 5000 g/L ([0043]) and the aluminum salts are included in the electroplating bath such that aluminum ions range in concentrations from 0.01 g/L to 200 g/L. Therefore, Fisher discloses that the amount of aluminum salts can be modified.
	The amount of aluminum salts in the electrodeposition bath will affect the cost and the time of required for deposition of the metal electrode. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the molar ratio of AlCl3: organic halide in modified Nath to be within the claimed range because as disclosed by Fisher the amounts can be varied and furthermore one would one to optimize and cost, quality of aluminum film deposited and also the time of processing.
Without showing unexpected results, the claimed ratio of AlCl3: organic halide cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of AlCl3: organic halide in the method of modified Nath to obtain the desired balance between quality of aluminum film deposited and the time of processing (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726